Citation Nr: 0530401	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for loss of vision in 
the right eye, claimed as secondary to service-connected 
myositis.  

2.  Entitlement to service connection for a peripheral nerve 
disability of the right leg, claimed as secondary to service-
connected myositis.  

3.  Entitlement to a disability rating in excess of 10 
percent for myositis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for loss of 
vision in the right eye and for a peripheral nerve disability 
of the right leg.  He was also denied a disability rating in 
excess of 10 percent for service-connected myositis of the 
low back.  The veteran responded by filing a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely VA Form 9, perfecting his appeal of 
these issues.  In June 2005, he personally testified before 
the undersigned Veterans Law Judge, seated at the RO.  

In his October 2004 letter to the RO, the veteran noted 
several current disabilities which he claimed as resulting 
from his service-connected myositis.  The RO is requested to 
develop and adjudicated these pending service connection 
claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for vision loss in the 
right eye, and for a peripheral nerve disability of the right 
leg, both claimed as secondary to myositis of the lumbosacral 
spine.  He also seeks a disability rating in excess of 10 
percent for his service-connected myositis.  In an October 
2004 letter to VA, the veteran stated he received treatment 
for his claimed disabilities at the VA medical centers in 
Tuscaloosa, Birmingham, Memphis, and Tuskegee.  So far, only 
records from the Tuscaloosa VA medical center have been 
obtained.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
This duty includes obtaining pertinent medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 
2002).  Therefore, in light of the above, a remand is 
required in order to obtain all pertinent outstanding VA 
medical treatment records.  

The veteran has also reported receiving recent treatment from 
Dr. Raymond Marshall, of Marshall Spinal Care.  Records from 
Dr. Marshall were last received in 2002, prior to the 
veteran's most recent reported treatment, reported to have 
taken place in 2004.  Thus, VA is required to obtain those 
records as well.  Finally, the Board notes that the veteran 
has applied for Social Security Disability benefits.  The 
records associated with the veteran's Social Security 
Disability claim must be obtained prior to any final 
adjudication of his pending VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In light of the above, these issues are remanded to the RO 
for the following additional development:  

1.  The RO should obtain the veteran's 
treatment records from the Birmingham, 
Memphis, and Tuskegee VA medical centers.  
If no such records are available, this 
fact should be noted in the record.  
Next, the RO should obtain the veteran's 
most recent medical treatment records 
from Dr. Raymond Marshall of Marshall 
Spinal Care.  If no such records are 
available, this fact should be noted in 
the record.  The veteran should be 
informed of any new evidence added to the 
record, as well as any evidence the RO 
was unable to obtain.  

2.  The RO should contact the Social 
Security Administration and request all 
medical records related to the veteran's 
application for Social Security 
Disability benefits.  If no such records 
are available, that fact should be noted 
for the record.  

3.  After completion of the above, the RO 
should perform any other development 
indicated by the evidence added to the 
record.  Thereafter, the RO must 
reconsider, based on any additional 
evidence added to the record, the 
veteran's pending claims for service 
connection for vision loss in the right 
eye and a peripheral nerve disability of 
the right leg, and for an increased 
rating for his myositis of the low back.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


